(Post 11/2015)
                         Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 1 of 53



                                          UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF ARKANSAS
                                                                                           ~tJ~....
                                              4tJ;a,..t.       DMSION                            APR 1 ! 2021

                                                                                      t#!ES W. ~ I < , CLERK
                                                                                                    ~rc:;J-..:=~~--   DEPCLERK




                   (Name of plaintiff or plaintiffs)

                              v.                          CIVIL ACTION NO.        1:2/-c. v- tq I - BsM
                                                          (case number to be supplied by the assignment clerk)




                    COMPLAINT UNDER TITLE VD OF THE CIVIL RIGHTS ACT OF 1964

                    I.       This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.      Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                    2.       Plaintiff,   ~~ }v.--, ~T~                                                       IS      a



                                                                                                    1 ~ '3tf-;/, 'f24
                                                                                                      (ZIP)

                    (telephone)




                    4.       Plaintiff sought employment from the defendant or was employed by the
            Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 2 of 53




       5.       Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

andJOofthecomplaintonorahout          J~
                                       (month)
                                                            3(day)
                                                               \                 ~ ')...,(J
                                                                                    (year)

       6.       Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about    ~ 'lfJ                       ~~
                                                     (month)          (day)         (year)

       7.       The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiffon   ~ 'l.1 1 ')o 'J...D                       ,acopyofwhichnotice
                                      (month)       (day)    (year)
is attached to this complaint.

       8.       Because of plaintiff's (1)   'J..     race, (2) _ _ _ color, (3)_ _ _ sex,

(4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                (a) _ _ _ failed to employ plaintiff.

                (b) _ _ _ terminated plaintiff's employment.

                (c) _ _ _ failed to promote plaintiff.

                (d)   ~:,......,e:)~




       9.       The circumstances under which the defendant discriminated against plaintiff were
          Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 3 of 53



asfollo! ~




       10.     The acts set forth in paragraph 9 of this complaint:

               (a)     X,     are still being committed by defendant.

               (b) _ _ _ are no longer being committed by defendant.

               (c)    f'(     may still be being committed by defendant.

       11.       Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

       WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

               (a) _ _ _ Defendant be directed to employ plaintiff, and

               (b) _ _ _ Defendant be directed to re-employ plaintiff, and

                     _ _ _ Defendant be directed to promote plaintiff, and




costs and attorney's fees.


                                                             SIGNATURE OF PLAINTIFF
         Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 4 of 53




ANESI-IA DEXTER                                                 PLAINTIFF


V.                                 CASE NUMBER




UNIVERSITY OF CENTRAL ARKANSAS                                  DEFENDANT
April 9, 2021



     1. Origin of Claim and Claims made following

My name is Anesha Dexter. I was hired in the Spring semester of 2019 as a
Faculty Flute Instructor at University of Central Arkansas's Community School of
Music(CSM). My complaint is that as an employee at UCA, I experienced Race
and Employment Discrimination, Bullying, Racial Harassment, Unfair Treatment,
Retaliation and ultimately, was fired by Dr. Stephen Plate after I complained to
Ms. Bridget Fortenberry, Vice Associate at HR after an email I received an email
from UCA Faculty, Community School of Music Coordinator and Director, Jaimee
Jensen-McDaniel requesting that I explain the reason for what they said to be a
discrepancy regarding the number of hours that I submitted for the Fall 2019
term, and would I provide any documentation to account for them.

So, I prepared and submitted the documents in the form of text messages
between me and my student to CSM-but not before I consulted with HR on
January 8, 2020 to verify what I assessed at home; and as expected, I found no
discrepancies in the hours or days that I had worked and submitted, and as it
turned out, nor did HR. However, what HR did find is that CSM owes me for two
hours' pay from October 2019 and while there I spoke to Ms. Fortenberry and
she confirmed that I am owed for those hours, and that if I taught that they had to
pay me but they could not pay me until CSM approved the hours.

The reason I did not find that I was owed is because I only needed to use my
calendar and the text messages as a comparison to make sure the days were
accounted for. The reason that HR discovered that I am owed is that they
compared the text messages with my timesheets, and as a result found that the
       Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 5 of 53




two hours were missing on Oct 22 and Oct 24, 2019 from the second pay
period-based on the text messages that confirm that my student attended those
lessons. Nevertheless, I have not been paid to date as I have continuously been
lied to and given the runaround from the University of Central Arkansas seeing
as I have filed with the Labor Board followed by the Claims Commission which is
currently pending to go before the Bureau of Legislative Research due to UCA's
denying to pay me with the interest of 19% as I was told by a Labor Board
Investigator. Furthermore, UCA confirmed during the Labor Board investigation
that they were still challenging the fact whether my student attended the lesson
and therefore, the pay. They also brought up further accusations as they told the
Labor Board Investigator that they were still in question about hours that I worked
in December 2019-even after it was approved by Ms. Fortenberry, Vice
Associate HR that there were no discrapancies on my part. This statement
confirms that the email from CSM was ill-intended, and it also justifies why I felt
concerned when I received it on January 6, 2020, because it did not make sense.
What I could not make sense of is the fact that CSM felt the need to include both
the Chair of Music and the Vice Associate of HR in the email. This made me feel
as if I was being singled out because it was unnecessary to include them in the
email seeing as this was the first time that I had been made aware of any
descrapancies. Also, the email stated that Mr. Jansen-McDaniel had previously
spoken to my student, who is Caucasion to ask about the amounts she paid for
the semester and when they had their last lesson, which was December 30, but
CSM fabricated and said that my student said around the beginning of
December. This truth is proven in the text messages I had with my student on
January 8, 2020 while all of this was transpiring.

   2. Student's word over mine as an employee.

Following speaking with Ms. Fortenberry at the HR office, Ms. Fortenberry wrote
back to us and said for CSM to get with me regarding the two hours that HR
discovered. I offered to meet with CSM, but they replied back that since they had
not heard from my student regarding them sending text messages, etc. if I would
I go ahead and send any texts, etc. that I had and that they would take it from
there. Their email made me upset as CSM was again being dishonest as I was
communicating with my student via text and was able to learn the truth of the
matter. This further upset me because I began to realize that something was not
right and that I was being made out to look and treated as if I were guilty,
especially as the Music Chair and Vice Associate of HR were included in the
        Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 6 of 53




email. Consequently, I called Ms. Fortenberry on or around January 9, 2020 to
complain about what I felt to be discrimination regarding CSM's attitude and
behavior towards me at the time, and also made mention of previous incidents
that took place that I was in question about and felt this may have been the
reason for CSM to initiate such an ordeal. It was during this conversation that Ms.
Fortenberry suggested that I speak to Dr. Plate after I mentioned that I was going
to speak to him at first but that I called her as she was familiar with a previous
incident that I had with CSM in the Summer 2019 regarding non-payment for
those terms. I also mentioned that I was uncomfortable talking about
discrimination and that although I was complaining I had no intentions of filing a
claim as it it stressful, time consuming and exhausting, but that I need to talk
about the situation at hand because I was feeling hopeless.

So, after speaking with Ms. Fortenberry I scheduled a meeting with Mr. Plate and
met with him on January 16, 2020.

   3. Retaliation that led to Discrimination and Wrongful Termination

I met with Mr. Plate at his office to share my concerns as an employer. It was during his
introduction that he made discriminatory comments regarding race.

As a result of my conversation with Ms. Fortenberry regarding not feeling comfortable
talking about Racism, It was during this meeting that Mr. Plate made unnecessary and
inappropriate comments regarding being an African-American Classical Musician and
made reference to gang culture after asking me where I was from. He even went as far
as to lie and tell me that he used to be in a gang called the Islanders. This was after he
asked me Where I was from but before I could tell him where I grew up, which is here in
Arkansas. Also during our conversation, Mr. Plate told me that they were cracking down
on keys and that if I didn't have any students I would have to tum them in. First of all I
was assigned all keys by CSM and they were issued out by the UCA Physical Plant. So,
I have no idea why he would ask me to tum my keys because they were cracking down
on keys as if everyone can easily gain access to keys at UCA and that I had not right to
have the keys I had been issued in my posession.

Mr. Plates motivated by his ill-intentioned attempt to get to know me and try to reassure
he over compensated and manipulatively reassured me as a means of what hat I had a
positive experience at the end of our meeting as he was aware of my conversation with
Ms. Fortenberry and proudly let me know that he had already spoken with her and that
he already knew everything. This was concerning and made me feel uncomfortable as I
began to feel that I was about to be interrogated. Nevertheless, I went on to try and
         Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 7 of 53




explain my concerns regarding the current incident and previous incidents as I had
already shared with Ms. Fortenberry regarding discrimination and CSM.


Earlier in our conversation in passing Mr. Plate mentioned that I would not be able to
retain my job if I did not have a student. His comment did not make sense to me so near
the end of our conversation I asked him to clarify what he said and asked him if that
meant that if my student did not return that I would be unemployed and he said "Yesl·
I asked him why that was and he told me that they already had enough flutes(the
instrument that I play). I said oh really and that they must be new and he said that they
were. I then asked him what did they have to do with me? I then asked who students
would study with seeing as the other flute Faculty tended not to take on new students,
especially beginner students. He then said that it's not like it says ·or. Dexter•( signaling
quotations with his hands when he said my name) and made it seem as if the
information regarding taking lessons only listed the instruments of study that were
available. I then said that that did not make any sense and asked why would advertise
something that you are not available and would you just find a teacher as needed and
he said yes. Either way, this made no sense as that is not how it worked. Furthermore,
when I was first hired in Fall of 2018 but I did not have a student until later after
enrollment at the end of February 2019, therefore, I could not understand why I would
no longer be able to be employed had my student not returned. Either way, this was not
true as I ended up asking a student worker (non flutist) if they currently had any
students and they told me no and that Mr. Jensen-McDaniel was supposed to be getting
back to them about a prospective student sometime in February. So, again Mr. Plates
reasons for having the CSM asking me to tum in my keys in an email on January 24,
2020 and him wrongfully terminating me had nothing to do with whether or not my
student returned. Mr. Plate did not give me or my student a chance to return as I was
asked to tum my keys in by January 31, 2020.

Seeing as I was upset and confused after the meeting with Mr. Plate, I decided to meet
with Dr. Tom Williams, Dean of College of Liberal Arts on January 28, 2020 in order to
gain clarity as to whether I still I had job as I felt confused and uncertain as to the events
that had taken place and to express my concern regarding comments that were made
by Mr. Plate. Dr. Williams told me that he would get in touch with CSM to verify my job
status and to clarify as to whether my information had been removed from the roster as
it had still been in place up until then, meaning on January 28, 2020. However, I decided
to check while sitting in his office and that is when I saw that my information was no
longer there. Prior to that day the last time that I had checked to see if in fact my
information was on the CSM website was after the meeting with Mr. Plate on January 16
and it was still there. As promised, I received a confirmation email on January 31, 2020
         Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 8 of 53




from Dr. Williams confirmed that I no longer had a job, that yes, my information had
been taken down and that future students would study with whoever was listed at the
time. Again, my employer was aware of my students plan of returning in February but
they chose to fire me because I complained to Ms. Fortenberry.

    4. Conclusion
As an employee I experienced Retaliation and various fonns of Racial Harassment,
Bullying, Intimidation and Hostility from CSM staff, Mrs. Jensen-McDaniel and Mr.
Jensen-McDaniel via email, phone and in person, as well as malicious interference with
work performance as a result of false accusations beginning with the email served as
the catalyst in being fired. Seeing as my claim with the Claims Commission is still
pending, it is evident that I am still being subject to this unfair and unlawful treatment,
which is essentially abusive, mentally, physically, and emotionally, and not to mention
exhausting, and highly stressful which has resulted in high anxiety and depression that
has affected my daily life and work productivity as a professional musician and as an
entreprenuer.

Overall, I have experienced direct and indirect Racial and Employee Discrimination
regarding firing, pay, job assignments, promotions, wrongful-termination, unfair
employment practices, and unfair treatment as a result of what I believe to be my color,
race, ethnicity, nation of origin, gender, age, and disability by Faculty by UCA Music
Chair, Stephen Plate, Brdiget Fortenberry, UCA Vice Associate Human Resources, UCA
Community School of Music's Staff, Fiscal and Outreach Coordinator, Ron
Jensen-McDaniel, and Creative and Communications Coordinator ,Jaimee
Jensen-McDaniel's, and Tom Williams, College of Fine Arts and Communications -
Acting Dean seeing as no one choose to do the right thing, ethically as an employee, let
along morally as a human being.


   5. Closing
My conversation with Mr. Plate led me to believe that I still had a job although he knew
that he had already terminated me as is confirmed in my work history. It shows that I
was terminated on January 15, 2020. I met with Mr. Plate on January 16, 2020.
Therefore, ultimately, I was fire out of Retaliation as a result of my complaint to Ms.
Fortenberry.

The way that I was and am currently being treated is unnecessary and uncalled
for. At the time I had a lot of mixed emotions and felt really confused,
embarrassed, humiliated, disrespected, and frustrated as a result of CSM's false
       Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 9 of 53




accusations, as it turns out, and as proven in the emails between CSM and the
Labor Board.

The perpetuation of their behavior and treatment towards me is unethical,
malicious, insidious, and traumatizing all of which is and has been
overwhelmingly insurmountably stressful, to say the least, even as I write. What
is unfair and unfortunate is that I am still continuing to be antagonized by UCA
regarding the payment for the hours that HR found, Nevertheless, CSM chose
and continues to deny me the money that I worked for and that I am owed.

Why would my employer not come to me as an employee first regarding any
discrepanices. My student's word was considered over mine. CSM manipulated
her words in order to aeate a false narrative that was intended to defame my
character and ·cause me to lose my job, and potentially, jobs in the future, here
and abroad-as is being made apperent at this point.

The level of emotional, mental, physical pain, stress and turmoil as a result of the
events beginning on January 6, 2020 to the present day have consumed my life
and has affected my well-being in my daily and professional life. Their actions
continue to cause me high stress and anxiety which exasperates my ADHD all of
which in tum has contributed to me meeting the deadlines. It is and has been too
muchl I have missed out on applying for job opportunities as it seems that when
there is an opening I am having to deal with this matter which is absolutely
exhausting. What has been most exhausting is that I have been scrutinized for
no fault of my own. Everything that has taken place, especially from January 16,
2020 is nothing but sheer racism and discrimination seeing as I was already fired
the day I met with Mr. Plate on January 16, 2020.



I do not want to keep repeating myself here. Please read my letter to the EEOC. I
apologize in advance if anything is unclear but would be most grateful if I am
allowed the opportunity to be heard as writing can be a bit of a challenge for me
due to me having ADHD, and even more so, regarding the stress and anxiety I
am having to fight. I am not ashamed about having ADHD as it is often
misunderstood. Nevertheless, I have told the truth and have tried my best to be
as clear as possible, but due to the level of emotional stress and anxiety while
trying to write and recall all of the details I may have summed up matters in
writing as a result of trying to be clear and succind. However, I am aware that
       Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 10 of 53




some parts are redundant but this entire situation involves so much that I know
that if I am heard you will see, hear, and know that what I am saying is the truth.
In order for me to have kept this appeal letter short, I would appreciate it if you
would read my letter to the EEOC. Even there I have given a disclaimer
regarding writing as succinctly as I could and that I have ADHD, but
nevertheless, I am telling the truth.

Lastly, although I am a little late submitting this, I attempted to do so last week
but after realising that I had just missed the deadline in filing, I have not been well
and it has taken everything in me to complete this claim. Nevertheless, I was told
that it would be up to the Judge to decide as to the timeliness of the submission.
If you knew the struggles that come with having ADHD, that coupled with all that I
have briefly mentioned regarding the toll and the emotional, physical, and mental
toll that this is and has taken on me personally and professionally are
indescribable, to say the least. Therefore, I pray that I am given an opportunity to
be heard and to be compensated greatly for what I have and am having to
endure, now and in the future. Seeing as I am not an attorney, I am not sure how
to negotiate compensation and would prefer to deal with that at a later date
providing I am granted an opportunity to be heard fairly.

Sincerely,

Anesha Dexter, OMA
                          Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 11 of 53
      EEOC Fam 1111 (11Q020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                      DISMISSAL AND NOTICE OF RIGHTS
     To:    Anesha R. Dexter                                                                From:    Little Rock Area Office
            1623 Bruce Street                                                                        820 Louisiana
            Conway, AR 72032                                                                         Suite 200
                                                                                                     Little Rock, AR 72201


           D                     On behalf of person(s) aggrieved whose identity is
                                 CONFIDENTIAL (29 CFR §1601. 7(a))
     EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                     Johnny L. Glover,
     846-2020-20417                                  Investigator                                                          (501) 324-6475
     THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
          D          The facts alleged in the charge fail to state a daim under any of the statutes enforced by the EEOC.

--· --· - D          Your allegations did not invotve a disability as defined by tne Americans With Disabilities Act.

          D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

           [Kl       Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                     discrimination to file your charge

           D         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                     determination about whether further investigation would establish violations of the statute. This does not mean the claims
                     have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                     makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
           D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

           D          Other (briefly state)

                                                              - NOTICE OF SUIT RIGHTS -
                                                        (See the BdditionBI information attached to this form.)

     Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
     Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
     You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your

                                                                                                          _,
     lawsuit must be flied WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
     lost. (The time limit for filing suit based on a claim under state law may be different)

     Equ;i Pay Ac~(EPA): EPA suits must~ fil~in fed~I or state 'court                         with~
                                                                           2 years(3 years for willful violations) of ffie --                    - ..
     alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 years)
     before you file suit may not be collectible.

                                                                          On behalf of the Commission

                                                                                                                         12-21-2020
     Enclosures(s)                                                    William A. Cash, Jr.,                                      (Dale Issued)
                                                                      Area Office Director
     cc:
                Graham GIiiis
                VP of HR & Risk Management
                UNIVERSITY OF CENTRAL ARKANSAS
                201 Donaghey Avenue
                Conway, AR 72035
                          Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 12 of 53
 EEOC Ferm 5 (11Al8)

                        CHARGE OF DISCRIMINATION                                                           Charge Presented To:          Agencyfies) Charge No(s):
               lbisfonn isaffec:lad br the Plivac:ykt.rA 1974. Seeencloaed Pllvac:y kt.
                     Slatlllment and olher inbmatlon befole completing this form.                             ~FEPA
                                                                                                                   EEOC                        846-2020-20417
                                                                                                                                                           and EEOC
                                                                             sia. or local Aaancv, I any
Name (indicale llr., Afs., Ills.}                                                                                 Home Phone (Ind. A1N Code}           Dale rA Birth

Ms. Anesha R. Dexter                                                                                                (501) 908-7370                       1976
S1raet Address                                                                    City, S1llle and ZIP Code

1623 Bruce Street, Conway, AR 72032

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Comrnillee, or State or Local Government Agency That I Believe
Disaiminated Against Me or Others. (If mote than two, 1st under PARTICULARS below.)
Name                                                                                           N o . ~ lllmben        Phone No. (Include AIM Code}

UNIVERSITY OF CENTRAL ARKANSAS MUSIC DEPT.                                                                         SOOorMore                   (501) 450-5000
Street Add19811                                                                   City, S1llle and ZIP Code

201 Donaghey Avenue, Conway, AR 72035

Name                                                                                                              N o . ~ lllmben          Phone No. (Include AIM Code}



S1raet Addl98II                                                                   City, S1llle and ZIP Code




DISCRIMINATION BASED ON (Check app,optlafe box(es}.}                                                                     DATE(S) DISCRIMINATION TOOK PLACE


  00
    00
           RACE     • ••        COLOR              SEX
                                                    00
                                                              •       RELIGION

                                                                                 • •           NATIONAL ORIGIN
                                                                                                                               Earllellt
                                                                                                                            01-06-2020
                                                                                                                                                     l.atelt
                                                                                                                                                     01-31-2020

                  •
                  RETALIATION
                         OTHER (Specify}
                                           AGE              DISABILITY


THE PARTICULARS ARE (If addlional paper is needed, llltlldl extra sheet(s}}:
                                                                                          GENETIC INFORMATION
                                                                                                                                •       CONTINUINGACTION




  See attachment




  I want this charge flied with both the EEOC and the S1al8 or local A4,ency, If any. I         NOTARY- WPNNl necessa,y for Stal9and Local AQency RequinHnents
  will advise the agencies If I change my add1'9U or phone runber and I wl
  cooperate fully with them In the procasslng of my charge In accordance with their
  procedures.                                                                                   I swear or afflnn that I have 188d the above charge and that it is true to
  I declare under penalty of perjury that the above is true and conac:t.                        the best of my knowledge, information and belief.
                                                                                                SIGNATURE OF COMPLAINANT


                                                                                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                (monfll, day, yaa,)
               ,,.,.                             Ch8lfllno Party Signatun,
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 13 of 53




To the EEOC:

My name is Anesha Dexter. I was hired in the Spring semester of 2019 as
a Faculty Flute Instructor at University of Central Arkansas's Community
School of Music. My complaint is that as an employee at UCA, I
experienced Race and Employment Discrimination, Bullying, Racial
Harassment, Unfair Treatment, Retaliation and ultimately, was fired as a
result of Jaimee Jensen-McDaniel, UCA Faculty, Community School of
Music Coordinator and Director's email I received on January 6, 2020
requesting that I explain the reason for what was thought to be a
discrepancy regarding the number of hours that I submitted for the Fall
2020 term, and would I provide any documentation, etc. Before submitting
them to CSM I consulted with HR to verify what 1assessed. It was Ms.
Fortenberry at HR who gave a final confirmation that my records were
accurate. She also told me that they found that CSM owed me for two
hours from the second-pay period in October 2019, but that they could not
pay me until CSM approved it. I submitted my proof via email, and CSM
staff told me that they would take care of it from there. That was on
January 8, 2020; unfortunately, I never heard back from them regarding
the payment until I filed a claim with the Labor Board, and later with the
Arkansas Claims Commissions. Unfortunately, UCA has brought new,
further claims against me as they are now accusing me of challenging
whether my student attended the lessons, and accusations regarding work
in December 2019 stating that I might have been overpaid. after HR
confirmed that I am owed. Furthermore, Mr. Plate knew that I was to be
paid as he asked me if I had been paid before I left his office on January
16, 2020. Additionally, CSM brought new accusations as I am being
falsely accused of having broken a work contract. This is untrue as there
was no contract regarding the matter.

I called Ms. Fortenberry on January 8, 2020 regarding my concerns as an
employee at CSM. During our conversation I expressed how I felt Mrs.
Jansen-McDaniel's behavior/attitude in the past was rude, disrespectful,
condescending, and dismissive and that at that point I was exasperated
and that I felt that I was being harassed and as if I had been singled out as
if I were guilty. I told Ms. Fortenberry that at that point, I had had e·nough
and that I felt disrespected and that I had been singled out by CSM as Mr.
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 14 of 53




Plate, Ms. Fortenberry were CC'd in the email without having tried to
resolve the matter before doing so; furthermore, CSM gave precedence to
my students word over mine as Mr. Jensen-McDaniel first inquired with
them about their records instead of first contacting me as their employee
as is evident in the email. As a result, I felt that I was being backed in a
comer and felt that I was made to look like I was a criminal; my student's
word was sought on two occasions and was given consideration over my
own, even as the employee. I told Ms. Fortenberry that I felt their actions
may have been a form of Retaliation stemming from similar incidents, from
Summer 2019 term. I mentioned that although I was aware that I could
have filed a lawsuit then but that I had chosen not to file a complaint as it is
emotionally exhausting and incredibly stressful. I told her that although I
could, I had no intentions of filing a discrimination lawsuit as it too is
exhausting and stressful.

I told Ms. Fortenberry that as a result of the events that transpired from
CSM's email I needed to vent to her as I was frustrated and had been
physically and mentally affected as I was experiencing anxiety and had
gotten a migraine; and that I was fine before then. I told her that I called
her due to her familiarity with my past experiences with CSM staff that I
preferred to speak to talk to her instead of Mr. Plate. Although I was
reluctant to meet with Mr. Plate, Ms. Fortenberry encouraged me to do so
and scheduled a meeting.

I met with Mr. Plate on January 16, 2020. Consequently, I was fired by
Stephen Plate as a result of Retaliation after I complained to Ms.
Fortenberry that I felt I was being treated unfairly, that I felt I had been
singled out, disrespected, and that I was being harassed by the CSM staff
based on the actions, discriminative behaviors and attitudes, and
discriminative employee practices as a result of the email I received from
Mrs. Jensen-McDaniel on behalf of the CSM. Since then, it has been made
apparent that the email seNed as the catalyst that led to being fired.
During the meeting with Mr. Plate, I found parts of the conversation to be
irrelevant and unnecessary as I was there to discuss my employment.
Nevertheless, Mr. Plate arrogantly let me know that he was the
interim-chair and that he was the clean-up man but that he was interested
in the job. Mr. Plate gave me a run-down of his accomplishments and said
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 15 of 53




that as a conductor he had only ever seen around eleven or twelve
African-Americans during all of that time; I had no comment.

Mr. Plate asked where I was from. When I told him that I was from
Compton, he said, ·oh I used to be in a gang.• I said oh, really,? He said,
• yes, I grew up in New York, and was going down the wrong path at some

point but that it wasn't for very long.• I said, oh, which one? He replied with,
1he Islanders. Following, I told him that I grew
up in Arkansas; after the meeting I leamed that that is a professional
hockey team.

I told Ms. Fortenberry that I only wanted to vent and that I felt
uncomfortable talking to Mr. Plate due to past experiences regarding
discrimination. Because Mr. Plate was aware that I would be
uncomfortable meeting with him so he let me know that he already It was
at that time that he told me that he had not talked to Mr. Jensen-McDaniel
yet, but that he had already spoken to Mrs. Jensen-McDaniel. When I
spoke about the matter regarding Mrs. Jensen-McDaniel, Mr. Plate was
defensive and even used a personal matter to justify her behavior, yet I
was fired for seeking support regarding the conditions and unfair treatment
that I have had to endure.

During our conversation Mr. Plate alluded that they would not be able to
retain me as an employee if I didn't have a student; and also told me how
they were trying to crack down on keys. Later, I asked for clarification, that
if my student did not return in February 2020 {month my student had
planned to enroll for the Spring 2020 term) that I would be unemployed; he
said -Ves.• I asked Mr. Plate why that would be, and he told me that they
already had about five or six flutes. I said oh really and that they must be
new? He said, ~ey are.• I then asked what they had to do with me and
that I had not seen their names on the roster. I then asked how students
would know who to study with? He then stated that it's not like it says "Dr.
Dexter- which was in reference to my name being on the Faculty Roster.
At the time this was not true as it was in place when I checked after our
meeting. Mr. Plate asked me if I already had another job, and I told him
that I was working on a project and he said oh, good, well good luck.
Lastly, Mr. Plate asked if I had already been paid, and I told him no.
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 16 of 53




Therefore, he was aware that I should have been paid for the two hours
that I am now being denied payment, and now being falsely accused of
alleging that I am owed, and that I have not provided proof to substantiate
my claim.

Following our meeting, I received an email on January 24, 2020 from Mr.
Jensen-McDaniel:

      •Last we spoke, there was talk of your student from last semester
      coming back to take lessons with the CSM.

      Since we haven't heard from her yet and you don't currently have
      any students, I have deactivated your card swipe access to Snow
      Fine Arts. As I was told by human resources, part-time employees,
      specifically those of the Community School, should not have access
      to the building if they do not have any students at present and
      cannot have access to the building after hours. This is across the
      board for any instructor we have that is typed as part-time extra help.
      I will also need you to return your keys to the lock shop no later than
      January 31, 2020. They are keys 411112 & 411065:

This further proves that I was Fired on January 15, 2020, and substantiates
my complaint. UCA used Unfair Employee Practices as that the context of
the above policies did not relate to my job classification as a part-time
employee; it is only applicable to a part-time adjunct instructor, whereby at
the end of their one semester teaching assignment they would have to tum
in their keys upon completion of their job - at the end of the semester.
Furthermore, I was hired on a one year contract, therefore, it would not
have been a problem for me to keep my keys, seeing as the CMS's year
round open enrollment and that my contract was still valid until June or July
2020.

I was confused after meeting with Mr. Plate, therefore, on January 28,
2020, I met with Mr. Tom Williams, Dean of University of Central Arkansas
College of Fine Arts and Communications regarding my status as an
employee, and my experience with Stephen Plate mainly about the racially
discriminative undertone of our conversation and Mr. Plates comments and
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 17 of 53




attitude described in my statement of complaint regarding Mr. Plate. I also
asked Mr. Williams for clarification as to whether I had been fired and
explained to him that some of Mr. Plate's comments alluded that I could
potentially be fired. I also told Mr. Williams about the discriminating
comments that Mr. Plate made in that they were unnecessary(all desaibed
above). I told Mr. Williams that Mr. Plate insinuated that my name was not
up and that my Bio and Photo had been removed from the CMS website -
Mr. Williams asked if my Faculty info had taken down and I told him that it
was there on Jan 16 after the meeting with Mr. Plate, but that I would
check while there. This is when I discovered that my Bio and Photo were
no longer on the CSM Faculty Roster. Mr. Williams said that he would get
in touch with CSM about my inquiry for confirmation as to whether or not I
was still employed, if I needed to return my keys and whether my name
having been removed from the CSM roster, after which he would follow-up
with an email which I received on Jan 31, 2020 stating that he knew that
this was that I probably did not want to hear, confirming that: I had been
fired, that I had been removed from the CSM Website; that students would
study with whomever was listed, and that I did need to tum in my keys.

Mr. Plate's actions, behavior, and comments were disrespectful, irrelevant,
unnecessary, and offensive. Mr. Plate made assumptions based on my
race, color, nation of origin, ethnicity, and gender. Ultimately, Mr. Plate's
intentions were deliberate and included: Intentional Harassment, Bullying,
Intimidating and Hostile behavior; Unfair Employee Practices, Racial and
Employee Discrimination and it is and has been very stressful.
Furthermore, Mr. Plate's decision to fire me is a result of Retaliation as
when I met with him he let me know that he already knew everything and
began to share key words from my conversation with Ms. Fortenberry as if
to build my trust It was at this point that I felt I was being interrogated, that
and the fact that he was taking notes and when he later became hostile.
As it turns out, I had unknowingly been fired the day before.

Overall, I have experienced direct and indirect Racial and Employee
Discrimination regarding firing, pay, job assignments, promotions,
wrongful-termination, unfair employment practices, and unfair treatment as
a result of my color, race, ethnicity, nation of origin, gender, age, and
disability by Faculty at the University of Central Arkansas. As an employee
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 18 of 53




I experienced Retaliation and various forms of Racial Harassment,
Bullying, Intimidation and Hostility from CSM staff, Mrs. Jensen-McDaniel
and Mr. Jensen-McDaniel via email, phone and in person. as well as
malicious interference with work performance as a result of false
accusation; ultimately, the email seNed as the catalyst in being fired.

I spoke to Ms. Fortenberry on January 8, 2020 regarding my concerns as
an employee at CSM. During our conversation I expressed how I felt Mrs.
Jansen-McDaniel's behavior/attitude in the past was rude, disrespectful,
condescending, and dismissive and that at that point I was exasperated
and that I felt that I was being harassed and as if I had been singled out as
if I were guilty. I told Ms. Fortenberry that at that point, I had had enough
and that I felt disrespected and that I had been singled out by CSM as Mr.
Plate, Ms. Fortenberry were CC'd in the email without having tried to
resolve the matter before doing so; furthermore, CSM gave precedence to
my students word over mine as Mr. Jensen-McDaniel first inquired with
them about their records instead of first contacting me as their employee
as is evident in the email. As a result, I felt that I was being backed in a
comer and felt that I was made to look like I was a criminal; my student's
word was sought on two occasions and was given consideration over my
own, even as the employee.

As an employee at UCA I experienced Race and Employment
Discrimination, Bullying, Racial Harassment, Unfair Treatment, Retaliation
and ultimately, was fired as a result of Jaimee Jensen-McDaniel, UCA
Community School of Music Coordinator and Director's email I received on
January 6, 2020. Consequently, I was fired by Stephen Plate on January
31, 2020; out of Retaliation after I complained to Ms. Fortenberry at HR.
As it turns out, I was fired on January 15, 2020, the day before meeting
with Mr. Plate; therefore, I was indeed, Wrongfully-Terminated. Throughout
the process, even to date, I have experienced direct and indirect Racial
and Employee Discrimination regarding firing, pay, job assignments,
promotions, wrongful-termination, unfair employment practices, and unfair
treatment as a result of my color, race, ethnicity, nation of origin, age, and
disability by Faculty by UCA Music Chair, Stephen Plate, Brdiget
Fortenberry, UCA Vice Associate Human Resources, UCA Community
School of Music's Staff, Fiscal and Outreach Coordinator, Ron
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 19 of 53




   Jensen-McDaniel, and Creative and Communications Coordinator, Jaimee
   Jensen-McDaniel's, Tom Williams, College of Fine Arts and
   Communications - Ading Dean.

   Ultimately, I was fired by Stephen Plate because of my race, Black, after I
   complained to HR regarding racial disaimination and discriminatory
   employee pradices I felt that I was experiencing with CSM Faculty. This,
   including all of the events that led to me being fired, Mr. Plate's, Ms.
   Fortenberry's, Mr. William's, Mr. Jensen-McDaniel, and Mrs.
   Jensen-McDaniel's discriminatory adions and behavior towards me as a
   person and as an employee, the events that I have experienced, directly or
   indirectly related, are all in violation of the Title VII of the Civil Rights Ad of
   1964, as amended.

   Sincerely,


   ~2L~
   Anesha Dexter
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 20 of 53
    12:57                                        ••   -=:=- -




   4 times a month and finished at the
   end of December



                                                      •
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 21 of 53
    12:57




   Phone. And he called me during the
   middle of the day while I was
   sleeping. So I was pretty out of it/
   groggy when I took the call. I
   probably did not make it very clear




   He asked how many lessons I paid
   for I think. And I told him that I
   initially paid for 4 lessons per month
   for the fall semester.
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 22 of 53
    12:57




    That's pretty much what I told him. I
    paid it all at enrollment.




    Yes I'm just not sure I can do it in
    January because of my work
    schedule




    I don't think I have the time this
    month to give it the practice time it
    deserves




    I'm planning to in February!
    Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 23 of 53

12:58




I don't think he has emailed me. But
I'll double check.




No email from him since September
2019
                       Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 24 of 53


             B~nefits Ellglbk-                                                                                                                                        Supcrvi.iot
                                                                              UNIVERSITY OF CENTRAL ARKANSAS                                                          Regular
             Change in Stal l lS                                                       PERSONNEL ACTION FORM                                                          Ext    elp                 ti


~ ~-oz
             Tennil'latlon
                                    = ~~:;==""="-'=====u=~~=._=.......                                  '"l·~;t;~;;::~=---~ij;:a>-0==1" 0"                             Emergency Hire
                                                                                                                                                                              0 1""9'""1""3
                                                                                                                                                                                         ""4""""- -

- ~JutW[/N]WstA!!Jf                                                                             ="""'~                       ..R""R_E,_ft-...T...ST...,.A..f,.,u.,.s__....,-=_..,__..,.....,_,=..=..,:...
                                                                                                             --...e=-- =~ =C=ll,
1. College/Division          F. A        dC      , .
                              1ne rts an    ommumcat1on
             --- --------
2, Primary Dept.
                            Music-Community School of Music
~•e
3. Title-o-:-'.fP:-os-:-1t:-1o-n-1-C-S_M_ln_s_t-ru_c_t_o_r______                         ____            1--------------
4. Employment                        Grade            Futl-tlme           Ovc:do.'\d      Part-lime                      Grade                  Full-time             Part-time
.;;;S
    ;U
     ,;.l.U
          ;:5----i..,..--- -- -- -- ---LD
                                        _ _. _-----"',;.;;..._ _.._ _ _ ________________,%c.;.'_ _ _ _ __
                             $                        12 mo.                               9 mo.___ $                                    U mo.     9 mo._ __
                                                                                                                                         10rno.    Other
                                                                       _ _ S (Other)__                    1 (Spring) _ _ 3 (Sum,·n er I) _ _ 5 (Other)_ _
                                                                                                          2 fall        '1 Sun1111r:r II
                                                                          Al. FUTURE/NEW SALARY OISTRIBUTION
7. P~ition                       8. Salaries Account Number and Name                9. % 10. Effective Dates                                    11. Amount to be Paid
    Number
_,J!:.!:ll.Yt: Blank         Account tlutnlx•r       Ar.cau11t Name                                                                                              l'il 1\111 Use Onlyj

.<J(.    1
             { /~-     ?·     338000-~ C~•: ~h~~SIC

·--- - - -- ___ .k,'eQIQQ_ ·- --- - -- ------ ----
            ------------ --------- - -- - - -- -------,
         .~-----~-·. . .--=·•--~-1--J---,-----.. . l-----~~-...,,,----------------
--
7. Position
   Number
                                   ~~~~~

                                 8. Salilries 1-ccount Number end N.ime
                                                     -
                                                                           82. CURRENT SALARY DISTRIBUTtON
                                                                                       9. % 10. Effective Oates                                 11. Amount to be Paid

_lb!:i'I~ fllaabl            Account Number           Account Name                           From                      To                                        !l'a}'.roll Use Oall!l
                                                                                                                             -
                                                     --·                           -----    ---------- - -----
                            - ·----...·----~                                   ·- - - -                     -- - --------
-                            ~--
-              www w1 eex,,1:z ~
                                        .....
                                           ~ t ,~

 1. Rea~on for the Appointment, Change, or TefminaUon:
                                                                       n w r -••
                                                                                         ..f· t.Xl'I ANA_IIUN
                                                                            Flute lnstnictor for Community ~chool of Music. P_~Y based on enrollment
                                                                                                                                                                                              -
 - Dee a .L~.!"-•.n.t ...£;.Qn.b! !="_t::_;_ • •J3ru.•.@!.~~-Mi,P...!!.!!i.fJLU.m,~ !!lft!J@.4S~..i'.9.l!J\01--4~fil'L . _.

 2. Person btlng ,~placed: _111_"------                   --                       3.Tenure Track Position? _      Yes                                                    l .-1          t/ No
                                                                                                                                                                                  -- Yes --

CP~ O i Z I ±.. ...     A..;.um::a:W..llW~..:::1.0-4-..1.w.a.~----=-      :ca:waa..'IIICl~-=::rt"s~ru?tES~ - -
 Prtnclp:tl lnv,stJgator     r~--n,.                      ·et=e-r.ca,:-                                                      ·=
                                                                               Oat; - -:-- i-=.,;,:,.;;,,,.,;;_=== = .,..,-==c    ....,""'"!'i;'fffi''~i,i;i~:;;.i-";;;::~'.'.'::':--====""


                                                                                                                                                                          Schedule: _ _ __

                                                                                                                                                                         Date: - - -·- --




                                                                                                                                                           0       Non-Exempt


                                                                                                                                                         CJat~: _ _       _   _


                                                                            Please Submit This Form in Yellow
                                                                                                                                                                                              HR(OUl?I
                      Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 25 of 53
                                                                                    St.mnary of Reported Tlfll8




                                                                                '
I Summary of Reported Time
, ..,, Set your printer layout to Landscape before printing.


Anesha Dexter                                                                                                       Community School of Music, 338000
Extra Help - Hourly, 999093-00


Time Sheet
Earning Shift Total Total Monday11                        •    ednesday, Thursday Friday r----•--,
                                                                                                                .    __nc1a, Mond• V Tuesday Wednesday,
Code             Hours Units,                   ,
                                                [Jul 24,                        ,                 ,        'I        i,        i,     ,          Jul 31,
                                 lu12Z !Jul 23, 2019                            Jul 25,           Jul  iJUI 27,      IJul 28, [Jul 29, Jul 30,   2019
                                 2019  2019                                     2019              26,   2019         2019 2019         2019
                                                                                                  2019
Extra-     1          6                     1             1                 1                 1        2
Help
Hourly
~otal Hours:          6                     1             1                 1                 1       2
Total Units:                 0



                                                                Friday                Saturday             nday      Monday
                                                                  126,                 ul 27,          ul 28,         ul 29,
                                                                2019                  2019            2019           2019
05:00 PM       05:00 PM    05:00 PM                 05:00 PM     09:00 AM
06:00 PM       06:00 PM    06:00 PM                 06:00 PM     10:00 AM
                                                                 05:00 PM
                                                                 06:00 PM


I Previous Menu I
RELEASE: 8.12.1.5

C 2020 Elluclan Company LP. and Its afflllatas.




                   • ----•    _,--._.__ n   ,-_...,QhAGtA11ftnnctf'lriuAr                                                                                  1/1
            Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 26 of 53




On Friday, January 24, 2020, 2:11 PM, Ronald McDaniel <rmcdaniel3@uca.edu> wrote:

Anesha,

 Last we spoke, there was talk of your student from last semester coming back to take lessons with the
 CSM.
 Since we haven't heard from her yet and you don't currently have any students, I have deactivated your
 card swipe access to Snow Fine Arts.

As I was told by human resources, part-time employees, specifically those of the Community School,
should not have access to the building If they do not have any students at present and cannot have
access to the building after hours. This is across the board for any Instructor we have that is typed as
part-time extra help.

I will also need you to return your keys to the lock shop no later than January 31, 2020.
They are keys411112 & 411065.



                  ll]
 Ronald Jensen-McDaniel I Fiscal & Outreach Coordinator
 University of Central Arkansas I Community Music Institute
 Snow Fine Arts 203 I 201 Donaghey Avenue I Conway, AR 72035
 501-450-3672 I 501-513-7149 mobile I rmcdaniel3@uca.edu

 AVID: UCA dedicates itself to Academic Vitality, Integrity, and Diversity
             Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 27 of 53
Tom Williams, Ph.D
Dean, College of Liberal Arts
Acting Dean, College of Fine Arts and Communication
University of Central Arkansas
201 Donaghey Avenue
Conway, AR 72035
Twitter: OUCACLADEAN
Preferred Pronouns: he, him, his


AVID: University of Central Arkansas dedicates itself to Academic Vitality, Integrity, and Diversity


On Tue, Jan 28, 2020 at 6:05 PM <flutistaneshadexter@yahoo.com> wrote:
  Dr. Williams,
  It's all so overwhelming. Sorry that I forgot to forward that one as well.

  Also, I do not recall saying that I felt attacked. I only pointed out the part where Ron stated what he was
  told by HR about part-time employees, •specifically" those of CSM. I said that it was the use of
  specification for part-time CSM employees that caught my attention and that it felt as if we were being
  singled out, or more specifically that I was being singled out and that this is a way of having me to return
  my keys because as according to Dr. Plate, I would be unemployed If my student did not enroll in February
  if she decided to return as she planned. This was not the only indication according to Dr. Plate's
  words that I was going to be let go. Either way, as it turns out, I now have to return my kEPJS, and as we
  saw and read in your office, I have been removed from the CSM Faculty/Staff Roster/Directory. I also
  remember you telling me that my part-time position is not one that has anything to do with the
  employee termination that applies to other part-time employees that are hired on an as need basis. So,
  since the CSM follows the University's enrollment terms, I have worked continuously throughout my
  employment (fall,spring, and summer terms).

  Best,

  Anesha Dexter, D.MA
  Freelance Flutist - Teacher - Performer of Modern and Baroque flutes - Coach for musicians. Anesha
  Dexter Classical Flutist




          Anesha Dexter Classical
          Flutist
                  Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 28 of 53

Re: Fw: Key return for the Community School of Music

From: Anesha Dexter (ffutistaneshadexterOyahoo.com)
To:       twllliams730uca.edu

Date: Friday, January 31, 2020, 01 :01 PM CST


Dr. WIiiiams:

This is most definitely not the news that I wanted to hear. However, thank you for your time and attention to this
matter.

Best
Anesha Dexter, O.MA
Freelance Flutist - Teacher - Performer of Modern and Baroque flutes - Coach for musicians. Anesha Dexter
Classical Flutist




       Anesha Dexter Classical Flutist




 On Friday, January 31, 2020, 9:11 AM, Tom Williams <twilliams73@uca.edu> wrote:

  Or. Dexter:
  Forgive me for the time that's elapsed since our last email. I have been in communication with staff at the
  Community Music Schoof and learned the following:

  1. That your student, Ms. Guess, has not enrolled for lessons.
  2. That your photo has been removed from the CMS website because, without a student, you are no longer a
  member of the CMS faculty. The Faculty Handbook states: • Employment terminates automatically at the end
  of the semester but may be renewed depending on the instructional needs of the department• (16).
  3. That future flute students will select from the current instructors on the website.

  As a part-time faculty member, according to the Faculty Handbook, you were categorized as •Non-continuing
  (cf. Chapter 3, Section IV.C.). • Such faculty •do not have the expectation of renewa1• (34).

  I know this is not news you wanted to hear. I wish you well in all your endeavors.

  Best,
                            Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 29 of 53
                                                                         JobDetail




         I Job Detail
         a.,,.. to Your .Job
         ll'fectlv9 Pw'IIOnnel Status      Salary Grade Step Shift Job Salary    Job TIiie      .,.,., .....t


-   .,
         Date


         Jan 15,
         2020
                    Dia                    Table


                   Jan 15, 2020 lemlnated XH       02   0    1
                                                                  ....
                                                                  or
                                                                  Job Hourly

                                                                           37.oo Extra Help -
                                                                                 Hour1y
                                                                                                Name

                                                                                                           ,
                                                                                                Coffirm!nltY School of
                                                                                                MuslC:
                                                                                                                         End of lob

         Jul 22,   Jun 01, 2019 Active     XH      02   0    1             37.oo Extnl Help -   CDmnullty School of Re-Hire
                                                                                 Hourly         Music
          May31,   May31,       'n!rmlnetlldXH     02   0    1             37.00 Extra Help -   Community   School of    End of lob
          2019     2019                                                          Hour1y         Music
         -Dec16,
           ,
                   Dec 16, 2018 Active     XH      02   0    1             37.00 Extra Help -   Cornrmnly School of New Hire

            .
         2018                                                                    Howty          Music



         RELEASE: 8.12.1.S

         C 2020 Elluclan Company LP. and Its affllalas.
                 Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 30 of 53
Re: Meeting

From: flutistaneshadexter@yahoo.com

To:    splate@uca.edu

Cc:    kortneek@uca.edu

Date: Sunday, January 12, 2020, 11 :32 AM CST



Stephen - Sounds good!

Kourtnee: I will contact you tomorrow.

Best wishes

Anesha Dexter, D.M.A.
Freelance Flutist - Teacher - Performer of Modern and Baroque flutes - Coach for musicians. Anesha Dexter
Classical Flutist




      Anesha Dexter Classical Flutist




 On Saturday, January 11, 2020, 8:51 AM, Stephen W. Plate <splate@uca.edu> wrote:

  Anesha:

  As I mentioned, I'm happy to meet with you and from what you say in your email, I think it important that we
  meet.

  I look forward to meeting you in person.

  Stephen
           Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 31 of 53
Warmest regards

Stephen


Stephen W. Plate, OMA
Interim Chair
Music Department
College of Fine Arts and Communications
splate@UCA.edu
501 450 5752 - 0
423 310 0173 - C

AVID: UCA dedicates itself to Academic Vitality, Integrity, and Diversity.



On Thu, Jan 9, 2020 at 1:39 PM <flutistaneshadexter@yahoo.com> wrote:
  Dear Dr. Plate,

  I hope this message finds you well.
  If possible, I would like to schedule a meeting to speak to you regarding my concerns that I have as
  an employee of the CMI. I look forward to hearing from you.

  Kind Regards,

  Anesha Dexter, D.MA
  Freelance Flutist - Teacher - Performer of Modern and Baroque flutes - Coach for musicians.
  Anesha Dexter Classical Flutist




        Anesha Dexter Classical Rutist
              Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 32 of 53
Stephen W. Plate, DMA
Interim Chair
Department of Music
College of Fine Arts and Communication
University of Central Arkansas
501 450 5752 0
423 310 0173 C
htt12://www.uca.edu/music

On Fri, Jan 10, 2020, 10:37 PM <flutistaneshadexter@Y.ahoo.com> wrote:
  Stephen:

  Good Evening!

  Yes, all is resolved. However, that was not what I wanted to discuss exclusively as I mentioned that I
  wanted to discuss my concerns as an employee of the CIM. As of now, I will put off on scheduling
  a meeting with you and will follow-up in the future if I change my mind. Thank you for your reply.

  Best,
  Anesha Dexter, D.M.A.
  Freelance Flutist - Teacher - Performer of Modern and Baroque flutes - Coach for musicians. Anesha
  Dexter Classical Flutist




          Anesha Dexter Classical Flutist




  On Friday, January 10, 2020, 8:11 PM, Stephen W. Plate <§P-late@uca.edu> wrote:

   Anesha:

   Good morning!

   I'm happy to meet with you at your convenience. I believe that your issues have been resolved at this
   point, but if you'd still like to meet I am happy to do so.

   Kortnee keeps my calendar and she has been CC'd on this email. She will schedule something for you.
             Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 33 of 53

                                                 ~ ~
                                                   ~   r.t_L' #1.,>
                                                    _fa)-~ :.ftYJ--- C&/Ul;«i
                                0, 2:11 PM, Ronald McDaniel <ITTlcdaniel3@uca.edu> wrote:



Last we spoke, there was talk of your student from last semester coming back to take lessons with the
CSM.
Since we haven't heard from her yet and you don't currently have any students, I have deactivated your
card swipe access to Snow Fine Arts.

As I was told by human resources, part-time employees, specifically those of the Community School,
should not have access to the building if they do not have any students at present and cannot have
access to the building after hours. This is across the board for any instructor we have that is typed as
part-time extra help.

I will also need you to return your keys to the lock shop no later than January 31, 2020.
They are keys 411112 &411065.



                 li1
Ronald Jensen-McDaniel I Fiscal & Outreach Coordinator
University of Central Arkansas I Community Music Institute
Snow Fine Arts 203 I 201 Donaghey Avenue I Conway, AR 72035
501-450-3672 I 501-513-7149 mobile I rmcdaniel3@uca.edu

AVID: UCA dedicates itself to Academic Vitality, Integrity, and Diversity
               Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 34 of 53
Tom Williams, Ph.D
Dean, College of Liberal Ar1s
Acting Dean, College of Fine Ar1s and Communication
University of Central Arkansas
201 Donaghey Avenue
Conway, AR 72035
Twitter: OUCACLADEAN
Prefarred Pronouns: he, him, his


AVID: University of Central Arkansas dedicates itself to Academic Vitality, Integrity, and Diversity


                         6:05 PM <flutistaneshadexter@yahoo.com> wrote:


  It's all so overwhelming. Sorry that I forgot to forward that one as well.

  Also, I do not recall saying that I felt attacked. I only pointed out the part where Ron stated what he was
  told by HR about part-time employees, •specifically"' those of CSM. I said that it was the use of
  specification for part-time CSM employees that caught my attention and that it felt as if we were being
  singled out, or more specifically that I was being singled out and that this is a way of having me to return
  my keys because as according to Dr. Plate, I would be unemployed if my student did not enroll in February
  if she decided to return as she planned. This was not the only indication according to Dr. Plate's
  words that I was going to be let go. Either way, as it turns out, I now have to return my ke>fs, and as we
  saw and read in your office, I have been removed from the CSM Faculty/Staff Roster/Directory. I also
  remember you telling me that my part-time position is not one that has anything to do with the
  employee termination that applies to other part-time employees that are hired on an as need basis. So,
  since the CSM follows the University's enrollment terms, I have worked continuously throughout my
  employment (fall,spring, and summer terms).



  Anesha Dexter, D.MA
  Freelance Flutist - Teacher - Performer of Modem and Baroque flutes - Coach for musicians. Anesha
  Dexter Classical Flutist




        Anesha Dexter Classical
        Flutist
             Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 35 of 53




                                0, 2:11 PM, Ronald McDaniel <rrncdaniel3@uca.edu> wrote:



Last we spoke, there was talk of your student from last semester coming back to take lessons with the
CSM.
Since we haven't heard from her yet and you don't currently have any students, I have deactivated your
card swipe access to Snow Fine Arts.

As I was told by human resources, part-time employees, specifically those of the Community School,
should not have access to the building if they do not have any students at present and cannot have
access to the building after hours. This is across the board for any instructor we have that is typed as
part-time extra help.

I will also need you to return your keys to the lock shop no later than January 31, 2020.
They are keys 411112 &411065.




                 •
Ronald Jensen..:McDaniel I FISCSI & Outreach Coordinator
University of Central Arkansas I Community Music Institute
Snow Fine Arts 203 I 201 Donaghey Avenue I Conway, AR 72035
501-450-3672 I 501-513-7149 mobile I rmcdaniel3@uca.edu

AVID: UCA dedicates itself to Academic Vitality, Integrity, and Diversity
                    Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 36 of 53

Re: Fw: Key return for the Community School of Music

From: Anesha Dexter (flutistaneshadexterOyahoo.com)
To:     twilllams730uca.edu
Date: Friday, January 31, 2020, 01 :01 PM CST



Or. Williams:

This is most definitely not the news that I wanted to hear. However, thank you for your time and attention to this
matter.

Best
Anesha Dexter, D.MA
Freelance Flutist - Teacher - Performer of Modem and Baroque flutes - Coach for musicians. Anesha Dexter
Classical Flutist




      Anesha Dexter Classical Flutist


                                                                         ~         f"V\ro         0'Y)
                                                                                       JO-tr       'b~     I~        20
                                                                   illiams73@uca.edu> wrote:

  Or. Dexter:
  Forgive me for the time that's elapsed since our last email. I have been in communication with staff at the
  Community Music School and learned the following:

  1. That your student, Ms. Guess, has not enrolled for lessons.
  2. That your photo has been removed from the CMS website because, without a student, you are no longer a
  member of the CMS faculty. The Faculty Handbook states: • Employment terminates automatically at the end
  of the semester but may be renewed depending on the instructional needs of the department• (16).
  3. That future flute students will select from the current instructors on the website.

  As a part-time faculty member, according to the Faculty Handbook, you were categorized as •Non-continuing
  (cf. Chapter 3, Section IY.C.). • Such faculty •cto not have the expectation of renewa1• (34).

  I know this is not news you wanted to hear. I wish you well in all your endeavors.   ~\  V\..,(/2 ~
  Best.
                                                                  f r jp
                                                          ~~ ~ .M.,,Ot
                                                                       ~ ~
                                                                           ~c,s M                           ~             I
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 37 of 53
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 38 of 53
   12:58




  Sorry for the late reply to all of this
  but yes, I will do this later today.
     Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 39 of 53

 1:02




                      J
                          • '-•--11 1I   ,14· ·;Q')O (~: ·;•--;-
                                         -   :   -   .L-   .,, '   -   .._ ~
                                                                               1-:-)r,.11
                                                                               ,       ~ .




Oh I just woke up! I still want to
enroll!
                      Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 40 of 53

            Gmail

     Wage Claim 2020-0392
     Samantha Martinez (AOL) <Samantha.Martinez@arkansas.gov>                             Fri , May 22, 2020 at 10:33 AM
     To: "aneshadexter@gmail.com" <aneshadexter@gmail.com>

      Ms. Dexter,

             I spoke with you last week in reference to the claim you had filed. I have not received
      your supporting documentation as of yet. I did receive a response from the employer showing
      the discrepancy that you were shorted 4 hours in October 2019. The employer found the
      mistake and paid you in November of 2019 according to the evidence they have provided .
      Please review the attached documentation and let me know if you received the direct deposit.

      Respectfully,

      Samantha L. Martinez
      Arkansas Department of Labor & Licensing
      Labor Standards Investigator
      Direct : (501) 690-9561
      Office: (501) 682-4500
      Email : Samantha.Martinez@Arkansas.gov
      Hours : Mon-Fri 8:00 AM - 4:30 PM




                         Arkam.11s Department of Labor and Licensing
                         10421 W. Markham Str et
                         little Rock, Arkansas 72205

                         www.labor.arkaMas .gov




                                 Our Vision: Lead ing-Arkansans-Beyond-Ordinary-Results


          This e-mail is provided for informational purposes only and is not to be relied on as legal advice
                          or as the legal opinion of the a enc in uture or pending matters.
\'


      From: Samantha Martinez (AOL)
      Sent: Thursday, May 14, 2020 11 :21 AM
      To: anes a ex er gma i com < anes a ex er              gma1 com>
      Subject: Wage Claim 2020-0392
          Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 41 of 53


                                                                                                                 I
     Banner ID:            801019134
     SSN/SIN/Tlff:: ••••••268                                                                                                                                                                         J\. . ·.
                                                                                                                                                                                                  .              .
     Eff!ploree:       .Anesha Renee Dexter


'                      j 1623 8'vce st
                        COnwoy, - - 72034-6424
                                                                                                                                                                                       ,•-····

    ,,_ _, Summan
    -
    GfoaAffllllllllb   '          .Ctffl'elllPel'lod
                                           .., ....oo
                                                          na•-
                                                           11·-
                                                                                                                                                                                        ~
    ,,_,
    Not-


                    -·
    !Tobi ....... o.dCldlDm::
                                           ,.,.,.
                                             tll.lJ

                                             tll.41
                                                             •101.,
                                                           SI.JIii.
                                                             $10,.J                                                                                                                              fu
                                                                                                    1111ft                                                                                       ~
                                                                                                                                                                                                 ~
                                                                                                                                                                        _.... 1\
    Benena Deductions and Tues
    9enafll•andDdodl8u
    To. . .

        ........
        MansuStltelllCIClme1'U

        ......,,_ ....        '
                                                      I       ,--··
                                                                      .....
                                                                      ....--~
                                                                      10.0D
                                                                                  rm~-

                                                                                           ..........
                                                                                           I0.00
                                                                                                             r-~J
                                                                                                               I0-00
                                                                                                              ii:O.
                                                                                                               ,on
                                                                                                               u.,
                                                                                                                                na


                                                                                                                            .........
                                                                                                                            ......
                                                                                                                                              , . -.... Gnu....

                                                                                                                                                      .......
                                                                                                                                                      .sao.ao
                                                                                                                                                       141.00
                                                                                                                                                                  ..

                                                                                                                                                                          .,.o....
                                                                                                                                                                         ILI06.0I
                                                                                                                                                                         •1 4DLGG                ~.
       --
        FICA-                                                                             '10.)9                           •ID.l                      114LCIO            tl.40&.ftll
        flaOLD-                                                       If.SJ               ---.11              19.U         111.17                      •141.CIG           II C06.0C
    Ddacllon:teltet..._.. ,_
                                                                                                               ......
                                             ·-·                                                             .......                                                   - ·•• 06.CICI
                                                                                                                            Sl,79                     -•1•1.cal
                                                                 fll.Jal              1107.561                           llff-3S1                             I


    Checlf or Dh'ect



    Filing Status
                       ;:1os/r

    Fadoral lnmnia :1'.u
                                                                                ---
                                                                                1---"--
    PIiia Slatua NumNlofAllowaMet NRAINk:al'Or
                                                                                                                        SO.DD           tam        SD.GD
Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 42 of 53


                                                               I
                                                          ~ ;,I'
                                                          g
                                                          h·; =
                                                            ii
                                                          i 15
    II
    r
                                                          .,
                                                          w        H
                                                                   IE!!.
    I
    I                                                     f        f
    I                                                •    .§
                                                           • Ii    I
    I                                                      ji!
                                                          ':I ~
    !I                                               • "'!Iii I I
    l                                                  11 ..

    I                                                • h;
                                                       tl I
    !'                                               1
                                                          11   w



    I                                                     It!
    I
    I
                                                     • 1.
                                                       uI
                                                          11 ....


    l                                                       m
    i                                                  f ..
                                                     ."    i
    I
    I
    ,I
                                                          11!'
                                                          i1:.K




    I
    I
    '
    !
                  Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 43 of 53

        Gmail

Wage Claim 2020-0392
Anesha Dexter <aneshadexter@gmail.com>                                                        Fri, May 22, 2020 at 2:52 PM
To: "Samantha Martinez (AOL)" <Samantha.Martinez@arkansas.gov>

 Ms. Martinez,

 Thank you for your email. Sorry for the delay.
 However, this is not true, and is and is not correct. There two hours that I am owed for October as I taught 6 hours
 total which is two hours more than the normal four hours ( one each week), as my student had extra lessons due to a
 special engagement.

 I believe what is most important regarding October payment is there.
 If you need further clarification/supporting documents or information, please let me know.

 Thank you for you time and attention to this matte.

  Best regards,




  www.aneshadexter.com
                  Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 44 of 53


    This e-mail is provided for informational purposes only and is not to be relied on as legal advice
                    or as the legal opinion of the agency in future or pending matters.



From: Anesha Dexter <aneshadexter@gm::!i!.com>
Sent: Friday, May 22, 2020 6:14 PM
To: Samantha Martinez (AOL) <S8manth::i.Martinez@mkans8s gcn.1>
Subject: Re: Timesheet and lesson log discrepancies
Ms. Martinez,

I have a correction regarding the Oct 16 2019 pay period. Sony about that but I just thought to read my email to you
again and noticed that I wasn't clear and that I forgot to make any mention about the two hours that are missing. Most
importantly, they are the reason that I am even filing this claim.

Although It is already been discussed and is in fact the issue, in my previous emal to you, I didn't make clear that I
actually taught six hours in the second pay period. I forgot to mention that the olher two hours were on Oct 30, and it
was a two hour lesson as it included a make-up lesson. This lesson was scheduled at the end of the pay period so we
had lessons on Oct 17(1 hour), Oct 21,22, and 24 (3 hours), and on Oct 30 (2 hours) which adds up to six hours for
the Oct 16, 2019 Pay Period. I was only payed for four of the six hours as is shown in the pay stub. However, the Pay
Period and Pay Date have been blacked and replaced with a written explanation to make it look like the four hours are
for the entire month of October. This is ridiculous being that we have two pay periods, hence the blackened out
information. The second pay period is the period that is relevant to the six hours of work that I reported. As far as
processing the hours, I have to submit my time/hours worked to my employer, and they have to approve them before
they are submitted to HR for payment.
Therefore, my employer could have asked me about the additional hours at the time I submitted them, but as I
mentioned to you over the phone, no one ever asked me about them.

No one ever asked me about any extra hours submitted for the fall term until Jan 2020 which is all in the email that I
forwarded to you.

I didn't even notice that I had not been paid until all of this came about. Either way, the six hours that I taught were
submitted for approval, but apparently two of those hours were disregarded and deliberately so as it is clear that my
employer is now trying to cover up the fact that they are wrong about this entire debacle by falsifying documents past
and present for some unknown and obvious reasons, and ultimately are continuing to deny the fads, that one, they
CNte me, and two, It Is they that are at fault for all of this. Once again, this is not their first time I have been treated
unfairly regarding payment of work as I shared with you over the phone that I was not paid al of last sunvner until I
finally paid a visit to HR as I was continually receiving the run around from Ron McDaniel who is over the Fiscal and
Payroll. This was a horrible situation and experience as his negligence put me in the red and ·I had to payout
additional charges and fees as a result Oh yes, I won't forget to again mention the negative attitude and behavior
foHowing that incident. Ultimately, I didn't get paid until after the beginning of the Fall Term in 2019; No apologies,
concerns, etc., but I can now understand why. The unfair treatment is and has been highly unprofessional, unethical,
and unnecessary to say the least

As I have mentioned, this stuff really triggers my anxiety. It may seem small or petty but it really creates and cause me
A LOT of stress and anxiety, mentally and physically. I am pretty sure this is aH for now, but hopefully I have made
myself clear.

Again, please let me know if you need anything else, and I will do the same.

Best regards,
On Fri, May 22, 2020 at 3:27 PM Anesha Dexter <aneshadexter@gmail.com> wrote:
 This is the email thread regarding the issue at hand.

  Also, I noticed something, and I am curious as to why the Pay-Period and Pay-Date are blackened out and replaced
                 Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 45 of 53
  with a written in explanation by the employer. Actually, as I am writing this, It JUST dawned on me that the dates,
. although they are marked out and a bit hard 1D read, I can make out that the Pay Dale is Nov 16, 2019, and that the
  Pay Period is Oct 18, 2019.

 The dates that I taught the extra hours were in the latter part of October, thelefore I taught a tolal of four hours for
 the last pay period. (I taught a one hour lesson in the first week of the given Pay Period, and I also taught three one
 hour lessons the following week rA that period. Again, I can provide any further details if necessary.

 In the previous period Oct 1-15, I only two hours, which Is what I normally teach during a pay period.

 So, ultit,18t81y, my employer is trying 1D hide the fact by covering up the pay period/date info as the hours during this
 time period is the time for which I am owed.

 For your information , the times are still in my google calendar. I did not submit thoaa 1D my employer as it was not
 necessary as I had already submitted the text massages between me and my student.

 I no longer have access 1D my work account, but there is an additional tine sheet (Google Sheets) where we had 1D
 keep additional tracking of the dates and times that we worked. However, I may have printed it off when all of this
 transpired. I will have a look and let you know.

 Again, thank you for your time and attention 1D this matter.

 Best regards,


 - - Forwarded message--
 From: Anesha Dutar <aneshadexter@gmail.com>
 Dale: Thu, Jan 9, 2020 at 2:55 PM
 Subject Re: limesheet and lesson log discrepancies
 To: Ronald McDaniel <rmcdaniel3@uca.edu>
 CC: Anesha Dextar <flutistaneshadexter@yahoo.com>, Bridget Fortenberry <bridgetf@uca.edu>, Jaimee Jensen
 <jaimeej@uca.edu>, Stephen W. Plate <splate@uca.edu>, ksmith56@uca.edu <ksmith56@uca.edu>


 You're welcome.

 On Thu, Jan 9, 2020 at 2:55 PM Ronald McDaniel <rmcdaniel3@uca.edu> wrote:
   Anesha,

   We're all good from here on out I appreciate you taking the time 1D get this information 1D me.


   Thanks so very much,

   Ron




   Ronald Jensen-McDaniel I Fiscal & Outreach Coordinator
   University of Central Arkansas I Community Music Institute
   Snow Fine Arts 203 I 201 Donaghey Avenue I Conway, AR 72035
   501-450-36721501-513-7149 mobile I rmcdaniel3@uca.edu

   AVID: UCA dedicates itself to Academic Vitality, Integrity, and Diversity
                Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 46 of 53

   This e-mail is provided for informational purposes only and is not to be relied on as legal advice
                   or as the legal opinion of the agency in future or pending matters.



From: Samantha Martinez (ADL) <Samantha.Martinez@arkansas.goV>
Sent: Wednesday, May 27, 2020 8:53 AM
To: Anesha Dexter <aneshadexter@gmail.com>
Subject: Re: Timesheet and lesson log discrepancies
Ms. Dexter,

    I have reviewed the text messages that you sent in and I think I have a clearer
understanding of your claim. According to the messages between you and your student I can
see that she was running late on October 30, 2019. The main issue that I can see with the
message is there is no confirmation that your student showed up that day. What time did the
lesson start? When did it end? Can you provide your students contact information so that I may
reach out to her and confinn the date and time?

    I want to apologize, I know this process can be stressful. I want to ensure that you are
compensated conectly. The employer claims they only had documentation for 10-21-19 for 2
hours and 10-28-19 for 2 hours. According to your text messages with your student I found
evidence that shows that you worked 1 hour on 10-17-19, your student canceled 10-21-19 and
rescheduled 2 hours on 10-22-19. I also see that you and your student scheduled a session on
10-29-19 for 2 hours.



Respectfully,

Samantha L Martinez
Arkansas Department of Labor & Licensing
Labor Standards Investigator
Dlract I (I01) 890 8N1
0111ce : (I01) m tlOO
Email : Samantha.Martinez@Arkansas.gov
Hours : llon-Frl 8:00 All - 4:30 PII




                  Arbnsas Dlpar1fflent of Labor and Ucensiftl
                  10421 W. Markham Street
                  little Rocle. Arlcansas 72205

                  www.labor.arkansas.gov




                          Our Vision: Leading-Arkansans-.ieyond-.Qrdinary-Besults
                  Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 47 of 53


M Gmail
Timasheet and lesson log discrepancies
Samantha Martinez (AOL) <Samantha.Martinez@arkansas.gov>                                Thu, May 28, 2020 at 9:25 AM
To: Anesha Dexter <aneshadexter@gmail.com>

 Ms. Dexter,

       I have submitted the text messages to the employer and I asked for them to be reviewed.
 The employer has sent back a discrepancy report. This is what the employer has explained to
 me; The student signed up for 13 hours and paid for the 13 hours through the fall semester. The
 records reflect that you worked and were paid for 21 hours throughout the fall semester. The
 employer acknowledges that you worked 5 hours in October and were only paid for 4.

       When the discrepancy was brought to the employers attention they reviewed all of the
 information that you provided and found that they over paid you in December for 2 hours. Based
 on the text messages that you provided to them they found Dec 19 was canceled by the student
 and Dec 30 the student was a no show. The employer did pay you for the 2 hours despite what
 the evidence shows.

        Is it possible to schedule a call with you for this afternoon at 1:45? If so, I will call you at
 that time and we will discuss this further.


  Respectfully,

 Samantha L. Martinez
 Arkansas Department of Labor            &   Licensing
 Labor Standards Investigator
 Direct 1 (801) 890-8N1
 Ol'llce : (901) U2 4100
 Email : Samantha.Martinez@Arkansas.gov
 Hours : Mon-Fri 8:00 AM - 4:30 PM




                     Arunsas Department ot labor anc1 Ucenslna
                     10421 W. Markham Street
                     little Rock, Arkansas 72205

                     www.labor.arkansas.gov




                             Our Vision: Leading-A.rkansans-B.eyond-Qrdinary-.Besults
                   Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 48 of 53


M Gmail
TlmNheet and lesson loa dlscrapancl•
Anesha Dexter <aneshadexta@gmail.com>                                                            Fri, May 29, 2020 at 6:12 AM
To: "Samantha Martinez (AOL>• <Samantha.Martinezaa,talnsas.gov>

  Ms. Martinez.

        Thank you for following up with me. Sorry that I am just getting back to you but I've been a bit busy that last
 couple of days. Thank you for I am glad to know that it provided you more clarity about the situation. I am more than
 happy to provide my students contact information to you, but the texts that I submitted already included the text shows
 our communication the day before where we are confirming our meeting for the next day on Oct 30th. Either way, if
 she had scheduled, and she did, and did not show up, I would be and am still owed. That is and has always been
 clear. Nevertheless, She ShOWed up, and I have attached one last document that proves that and that proves that this
 has been just as I have said - a debacle. It also confinns what I was told by HR, that they can not pay me until the
 hours were approved by my employer. vvau, that never happened, nor did they follow up with me regarding that
 matter. Instead, I was just ignored and denied payment for the rest of the hours that I worked, hours that were initially
 reported during the second pay period in October, but unfortunately you are not able to read it in the details of the pay
 stub that my employer provided you as they have blackened it out So, I have included a clean copy of my pay stub as
 well. I printed it from my account in January and the date of print is shown on the document in the top left comer.

 In your reply you clarified what you understood regarding my texts, but for further clarity, the times given in the text on
 Oct 22 are for confirmation of the lesson time on Oct 24 and are for clarity of time zones as my student was away for
 the wedding. You can even see where she has written in the text (Oct 22) saying that she is ready whenever I am, as
 she was letting me know that she was set to begin the onHne lesson. At. the end of our lesson we set a day and time
 for the following lesson, which in this case was on the coming Thursday at 6:30pm my time and 4:30pm California
 time (pst). Therefore, my hours that week were three and include the cancellation on Oct 21, which was rescheduled
 for the following day on Oct 22, same time. FYI, in the text thread regarding Oct 22, where it begins with •1 can•, is
 where we are in communication regarding the rescheduling of the lesson that she canceled that day, Oct 21. I value
 my time and and the time of others, therefore I always aim to be clear about such communications. I have already
 proven that I did not meet on those days as my texts prove it all. The point is that I have more proof that I did teach
 than any of their proof which has yet to be factual.

 As you can see, my employer continues to boldly fabricate, and falsify documents and has made false claims and
 accuaationa against me as it ie evident and has been since the last email from HR to CSM. Ifs all in the email.
 Nevertheless, I followed protocol, and frankly have had to go above and beyond to prove what never needed to be
 proved and ultimately was wrongfully terminated. Although I do not mind, I have already provided enough proof, but I
 am glad that you asked as I have yet more proof that wiD bring fuH clarity to the situation. It is clear that they are being
 dishonest. I have given enough proof. My word and proof is enough. As a matter of fact, I do mind giving you my
 students contact information as my student should no longer be subject to this nonsense. They lied on her in the
 beginning. They lied on me as well and are continuing to do so. As I have already shared, when they contacted me
 regarding the hours, they had already talked to my student before ever asking me anything, and when she told them
 the truth, they They lied about what my student said in order to aeate this debacle which has turned out to be a
 fiasco. In the texts, my student clarified what she told Ron as I quoted her what was said in the email. This makes
 sense because I could not imagine why my student would r.e about our meeting seeing as we were communicating
 about It in a text. Also, you can see where she is inquiring about rescheduling as a result of her not showing up. So,
 there is no need to speak to my student. They are the ones that can not get their lie straight and need to be held
 accountable. I believe everything happens for a reason. I am sony that I am just getting back to you but I had busy
 day yesterday and today and am just nOIN able to get back to this as it is exhausting and drails my energy, mentally,
 emotionally, and physically.

 The fact that I have to provide further proof in addition to what I initially provided and that proved that there was not a
 problem on my part is so frustrating. Nevertheless, this is a result of my employer providing you falsified
 documentation.and as a result you are asking me for further proof because they are causing confusion by providing
 you with falsified information. What they have provided you is not what I submitted but is a fabricated documentation
 that does not exist and has nothing to do with me and here I am the one that has been accused. This is proven in the
                  Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 49 of 53
Surmay Report which shows the days and times that I enterad,all except for the two hours that were removed,
becauae I did enter them. How is it now that they want to acknowledga only one hour when there 818 two missing
hours based of the facts and the proof I have provided? They 818 outright fabricating.and have done 80 over and over
again. Instead of doing what Is right. morally and ethically, I am being treat Ike a airnlnal, and being n,qund to
continue to provide more and more proof over what is already evident
I have told you the truth and have alao followed up with proof and more proof that proves and matches up with what I
have always said from the beginning because It Is the truth.

VVhat I provided has proved accurate, 80 much that it Is HR that pointed it out to me that I was owed two hours for that
period. This matches what I have provided and is the conclusion that was drawn in January. Unfortunately, my
employer at CSM is continuing to perpetuate their hostile behavior and attitude towards me to say the least. This was
not a mistake on my part. and was definitely not a mislake on their part• they have worked hard to prove me wrong,
even though there is conrmte proof. They just did what they wanted to do instead of speaking with me about it.and
took it upon themselves to dismiss what I raported. It was not a mistake • they have only been trying to cover the
fact that they are not being truthful and now It is proven. It is not a mistake • they have yet to try to l'880lve the matter
but have continuously gone above and beyond using fraudulent behavior, including the misuae of my pay stub to try
and justify the time frame according to their story. Rrst it was for the month of October, and when asked to clarify the
time, they provided you with random dates and times that they created in order to fit the text messages. This is so
obvious • I had already submitted this information in October and was paid for all of the hours except the ones(two
hours) they decided that I did not teach. Aleo, regarding the documen1ation, whatever they claim to have is false
because the formal documentation(my pay stub) is available and shows what I entered for the pay period and what
they approved for payment. This is the real docume1dation that was approved by their office 80 I do not know what
other documentation they have. Actually, they are pn,bably talking about the Google Sheet that I mentioned. If this is
the case, I alao enterad the same information on the Google Sheets, so this is another fabrication. Just 80 you know,
when I went to check the google spreadsheet doc •rtier today, it was gone, they deleted it• the document was
previously there but I no longer have access to it. My being able to access the document has nothing to do with my
no longer being employed there• I currently have another document from CSM that was also shared with me by Ron
last September and it is still there. V\lhen a document it shared In Google Docs, etc. it remains available until it is
removed. Wei, it has been removed, and why? I wll tel you why, they did not want me to use It for further proof.
Either way, Google Docs, Sheets, etc. track the editing history and also shows who and when the last person opened
and or edited the document. So, this is why they have deleted it. Unfortunately for them, the Google Sheets wil not
help them out because the dayslhours that I logged are exaclly the hours that are documented, raported, and are
accounted for with the proof I have provided. Either way, their dates do not match. Period. Side note: Google Sheets
was integrated in the faU of 2019 due to Ron being flagged regarding the way in which he documented the hours that
he had to submit to HR on my behal for me at the end of the summer• I was not able to login. He brought attention
to himself when HR noticed that he had entered the hours• one work day instead of on the actual days and times
that I taught. HR said that he can not do that. The reason they noticed it is because they were comparing the hours
that Ron submitted with the documentation that I had to provide for the work that I had not been paid for during the
summer.a
Okay, I have to get to bed • I have been up all night dealing with this. Nevertheless, I am more than happy to speak
with you some time today, please. However, It would be great if you can suggest a time to expect your call • I may
not answer due to spam calls. I am very tired at the moment. so I hope that this all makes sense grammatically, etc. If
not. just let me know. Either way, it is the truth.
Thank you for your help, and I look forward to speaking with you. If possible, later this afternoon would be great. I am
pretty sure that I wil more than likely I win sleep until late morning or noon.

Talk soon,



 2 atlachmentB
!} Summary of Reportad Time OCT 2019.pdf
     130K
 ~   OCT 18-31.pdf
 ICI 148K
                 Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 50 of 53


M Gmail
Tlmeaheet and •-on log dlscrapancles
Samantha Martinez (ADI.) <Samantha.MartinezQarkansas.gav>                     Mon, Jun 1, 2020 at 8:40 AM
To: Anesha Dexter <aneshadexterGgmall.com>

 Ms. Dexter,

        I am back in the office this morning I had an emergency that came up on Friday that took
 me away from the office. I read your response. I do need to clarify something, in a wage claim I
 am strictly looking for the work agreement. So far I have evidence that proves you were paid for
 a total of 21 hours. This does not appear to be in dispute by either parties. When it comes down
 to determining if there are lost wages I have to relay heavily on what evidence is presented. I
 understand that you are frustrated with the employer, I want you to understand that the
 employer has only provided the documentation that I have requested from them.

          I want to back this claim up to the initial agreement - According to the employer you were
 initially supposed to be paid for 16 hours? Is this correct?

        was there a protocol that you had to follow if you exceeded the 16 hours?
       The purpose of the students information was to verify how many classes she took, it
 would be a witness statement to go into the file.

        The only thing the employer is disputing is that you wrote down that you worked 21 hours
 when you were only supposed to work 16 per the agreement. The employer is challenging the
 fact that the student attended and paid for the sessions. If I could speak with the student I would
 have a second party that could confirm that they attended and paid for the classes. The
 employer isn't necessarily looking at October, they are looking at the total time that you were
 contracted for and the total time you were paid for.


  In this investigation there are 3 determinations that can be found.

       1- In favor of the claimant (I can find in your favor based on the evidence presented and
 the employer will have the right to appeal the determination and request a formal hearing.)

       2- In favor of the employer (I can find in favor of the employer because the evidence/
 work agreement is not clear or there is evidence the claimant has been paid in full. This option
 allows the claimant to request a formal hearing.)

        3- The claim can be dismissed (The claimant chooses to discontinue, there is evidence
 the claim exceeds the limitations being under $50 or over $2000)


         Please contact me when you are available so that we may speak. I will have sometime
 this afternoon at 2 pm available for a call and will be in the office until 4.
                     Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 51 of 53



Respectfully,

Samantha L. Martinez
Arkansas Department of Labor                     &   Licensing
Labor Standards Investigator
Direct : (I01) .......1
0111ce : (I01) m 4IOO
Email: Samantha.Martinez@Arkansas.gov
Hours : Mon-Fri 8:00 All - 4:30 PM




                           Atbnsas Department of labor and UcensinC
                           10421 W. Markham Street
                           little Rock. Arlcansas 72205

                           www.labor.arkansas.gov




                                    Our Vision:      Leading-Arkansans-Beyond-Qrdinary-Results


     This e-mail is provided for informational purposes only and is not to be relied on as legal advice
                     or as the legal opinion of the agency in future or pending matters.



From: Anesha Dexter <;-,; •=•:;,' ,:-::.:=·.::,i
                                        ' . •;-=tY-t:':-,;;,,.,_:(:,,,
                                                 -         .,          •>
Sent: Friday, May 29 2020 6:12 AM
                              1

 ,o: Samanth a Marti"nez {AOL) <-~;_,;:::_~:;:_;:::_;:1:~:;:_;:::-•:·_:r:::y:-::;::;~::_:~:
-r.                                     " · ·" ". ·· · -.... '              -~             •
                                                                                            ::t:\:>
                                                                                            ..
Subject: Re: limesheet and lesson log discrepancies

Ms. Martinez,

       Thank you for following up with me. Sony that I am just getting back to you but I've been a bit busy that last
couple of days. Thank you for I am glad to know that it provided you more clarity about the situation. I am more than
happy to provide my students contact infonnation to you, but the texts that I submitted already included the text shows
our communication the day before where we are confirming our meeting for the next day on Oct 30th. Either way, if
she had scheduled, and she did, and did not show up, I would be and am still owed. That is and has always been
clear. Nevertheless, she showed up, and I have attached one last document that proves that and that proves that this
has been just as I have said - a debacle. It also confirms what I was told by HR, that they can not pay me until the
hours were approved by my employer. VVell, that never happened, nor did they follow up with me regarding that
matter. Instead, I was just ignored and denied payment for the rest of the hours that I worked, hours that were initially
reported during the second pay period in October, but unfortunately you are not able to read it in the details of the pay
stub that my employer provided you as they have blackened it out. So, I have included a clean copy of my pay stub as
well. I printed it from my account in January and the date of print is shown on the document in the top left comer.

In your reply you clarified what you understood regarding my texts, but for further clarity, the times given in the text on
Oct 22 are for confirmation of the lesson time on Oct 24 and are for clarity of time zones as my student was away for
                 Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 52 of 53

       Gmail
Timesheet and lesson log discrepancies
Samantha Martinez (AOL) <Samantha.Martinez@arkansas.gov>                             Tue, Jun 2, 2020 at 9:58 AM
To: Anesha Dexter <aneshadexter@gmail.com>

 Ms. Dexter,

        I do want to apologize in reading my previous emails I stated 16 hours it should have
 stated, 13 hours. I am sending this email to clarify the error in the previous email to you. Again I
 should have stated, 13 hours in the place of the 16 hours.

 Respectfully,

 Samantha L. Martinez
 Arkansas Department of Labor & Licensing
 Labor Standards Investigator
 Direct : (501) 690-9561
 Office: (501) 682-4500
 Email : Samantha.Martinez@Arkansas.gov
 Hours: Mon-Fri 8:00 AM-4:30 PM




                    Arkansas Oe~ rtment of labor and Ucensinc
                    10421 W. Martcham Street
                    l ittle Rock, Arkansas 72205

                    www.labor.arkansas .gov




                           Our Vision: Leading-Arkansans-jieyond-Ordinary-.Besults


     This e-mai is provided for informational purposes only and is not to be relied on as legal advice
                    or as the le al o inion of the a ency in future or pending matters.



 From: Samantha Martinez (AOL)< aman a a inez                   ar ansas go
 Sent: Monday, June 1, 2020 8:40 AM
 To: Anesha Dexter <anes a ex er gmai com>
 Subject: Re: Timesheet and lesson log discrepancies

 Ms. Dexter,
                  Case 4:21-cv-00291-BSM Document 2 Filed 04/12/21 Page 53 of 53

       Gmail

Timesheet and lesson log discrepancies
Samantha Martinez (AOL) <Samantha.Martinez@arkansas.gov>                                      Wed, Jun 3, 2020 at 2:15 PM
To: Anesha Dexter <aneshadexter@gmail.com>

 Ms. Dexter,

        I tried to call you earlier, I want to apologize but I have made a mistake when I was
 reviewing your claim I did not consider the fact that the University was a state agency and there
 for out of my jurisdiction. When I counseled with my supervisor earlier he informed me that the
 university and claims from their employees must be handled either by an attorney, in small
 claims or by the claims commission. The claims commission number is 501-682-1619. I can't
 apologize enough as I know that you have been stressed out about this situation and please
 understand that I did have the best intentions to try to get you what you worked for. I do hope
 that you can get this matter resolved with their office. Your wage claim will be dismissed with our
 office as it is out of our jurisdiction.

  Respectfully,

 Samantha L. Martinez
 Arkansas Department of Labor & Licensing
 Labor Standards Investigator
 Direct : (501) 690-9561
 Office: (501) 682-4500
 Email : Samantha .Martinez@Arkansas.gov
 Hours : Mon-Fri 8:00 AM - 4:30 PM




                     Arkansas Department of Labor and Ucenslng
                     10421 W. Markham Street
                     l ittle Rock, Arkansas 72205

                     www.labor.arkansas .gov




                             Our Vision:      Leading-A.rkansans-.8.eyond-Qrdinary-.Besults



     Thi s e-mail is provided for informational purposes only and is not to be relied on as legal advice
                      or as the legal opinion of the agenc in future or pending matters.


                                                                                          ------
